Case 14-10066        Doc 30     Filed 01/22/19     Entered 01/22/19 09:25:41          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-10066
         Elena D Wollaston

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/20/2014.

         2) The plan was confirmed on 05/16/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/21/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,832.00.

         10) Amount of unsecured claims discharged without payment: $21,078.31.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-10066      Doc 30       Filed 01/22/19    Entered 01/22/19 09:25:41                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $18,150.03
        Less amount refunded to debtor                          $377.46

 NET RECEIPTS:                                                                                  $17,772.57


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,953.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $838.63
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,791.63

 Attorney fees paid and disclosed by debtor:                 $47.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAA CHECKMATE LLC              Unsecured      1,500.00       4,453.32         4,453.32        445.33        0.00
 ADTALEM GLOBAL EDUCATION       Unsecured         500.00      2,808.65         2,808.65        280.87        0.00
 ADTALEM GLOBAL EDUCATION       Unsecured            NA         546.59           546.59          54.66       0.00
 BROTHER LOAN & FINANCE         Unsecured      1,001.00       2,573.46         2,573.46        257.35        0.00
 CNAC GLENDALE HEIGHTS          Secured        3,725.00       3,725.00         3,725.00      3,725.00     178.77
 CNAC GLENDALE HEIGHTS          Unsecured            NA         285.49           285.49          28.55       0.00
 GREAT AMERICAN FINANCE         Unsecured            NA          10.02            10.02           1.00       0.00
 GREAT AMERICAN FINANCE         Secured        1,739.00       1,739.00         1,739.00      1,739.00      78.90
 ILLINOIS DEPT OF REVENUE       Unsecured            NA          85.30            85.30           8.53       0.00
 ILLINOIS DEPT OF REVENUE       Priority       1,573.56       1,413.87         1,413.87      1,413.87        0.00
 INTERNAL REVENUE SERVICE       Priority       3,638.48       3,632.53         3,632.53      3,632.53        0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA           8.84             8.84           0.88       0.00
 KAHUNA PAYMENT SOLUTIONS       Unsecured      2,741.10       2,741.10         2,741.10        274.11        0.00
 LVNV FUNDING                   Unsecured            NA       2,592.10         2,592.10        259.21        0.00
 US FAST CASH                   Unsecured         750.00           NA               NA            0.00       0.00
 VILLAGE OF WINFIELD            Unsecured         400.00           NA               NA            0.00       0.00
 MONTERREY FINANCIAL SERVICES   Unsecured      1,854.93            NA               NA            0.00       0.00
 NATIONWIDE CREDIT              Unsecured         524.01           NA               NA            0.00       0.00
 FIRST PREMIER BANK             Unsecured         413.00           NA               NA            0.00       0.00
 ICS COLLECTION SERVICE         Unsecured         500.00           NA               NA            0.00       0.00
 TCF NATIONAL BANK              Unsecured         227.58           NA               NA            0.00       0.00
 BANK OF AMERICA                Unsecured         300.45           NA               NA            0.00       0.00
 BAY AREA CREDIT                Unsecured          90.00           NA               NA            0.00       0.00
 CASHNET USA                    Unsecured      1,055.61            NA               NA            0.00       0.00
 KAHUNA PAYMENT SOLUTIONS LLC   Unsecured      2,741.00            NA               NA            0.00       0.00
 CREDIT MANAGEMENT LP           Unsecured          99.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-10066      Doc 30     Filed 01/22/19    Entered 01/22/19 09:25:41                Desc          Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal        Int.
 Name                            Class    Scheduled        Asserted      Allowed         Paid           Paid
 SHORT TERM LOAN              Unsecured         500.00          720.07        720.07          72.01         0.00
 US DEPARTMENT OF EDUCATION   Unsecured      5,054.00         5,303.70      5,303.70        530.37          0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00              $0.00                   $0.00
       Mortgage Arrearage                                    $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                           $3,725.00          $3,725.00                 $178.77
       All Other Secured                                 $1,739.00          $1,739.00                  $78.90
 TOTAL SECURED:                                          $5,464.00          $5,464.00                 $257.67

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00              $0.00                   $0.00
        Domestic Support Ongoing                             $0.00              $0.00                   $0.00
        All Other Priority                               $5,046.40          $5,046.40                   $0.00
 TOTAL PRIORITY:                                         $5,046.40          $5,046.40                   $0.00

 GENERAL UNSECURED PAYMENTS:                         $22,128.64             $2,212.87                   $0.00


 Disbursements:

        Expenses of Administration                           $4,791.63
        Disbursements to Creditors                          $12,980.94

 TOTAL DISBURSEMENTS :                                                                       $17,772.57




UST Form 101-13-FR-S (9/1/2009)
Case 14-10066        Doc 30      Filed 01/22/19     Entered 01/22/19 09:25:41            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/17/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
